NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAULINE DUVAL,                                  No.    20-16130

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02701-KJN

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                 Kendall J. Newman, Magistrate Judge, Presiding

                          Submitted November 18, 2021**
                             San Francisco, California

Before: PAEZ, WATFORD, and FRIEDLAND, Circuit Judges.

      Pauline Duval (“Duval”) appeals the district court’s judgment affirming the

Social Security Commissioner’s denial of her application for disability benefits

under Title II of the Social Security Act, 42 U.S.C. §§ 416, 423. Duval challenges



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Administrative Law Judge’s (“ALJ”) decision to give “little weight” to the

opinion of her treating physician, Dr. Valery Tarasenko (“Dr. Tarasenko”), as

contrary to the record evidence. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court judgment affirming an ALJ’s denial of benefits and

will “disturb the denial of benefits only if the decision contains legal error or is not

supported by substantial evidence.” Ford v. Saul, 950 F.3d 1141, 1153–54 (9th

Cir. 2020) (internal quotation marks and citation omitted). We affirm.

      An ALJ’s decision to give “little weight” to a treating physician’s opinion

must be “supported by substantial evidence.” Id. An ALJ must consider all

“medical opinions” and “relevant evidence” in the administrative record in

determining whether a claimant is disabled. 20 C.F.R. § 404.1527(b). Generally, a

treating physician’s opinion is entitled to greater weight than the opinions of non-

treating doctors. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). If a

treating physician’s opinion is contradicted by other record evidence or another

doctor’s opinion, however, an ALJ may reject it if he provides “specific and

legitimate reasons” supported by “substantial evidence” to discount that opinion.

20 C.F.R. § 404.1527(c)(2); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.

2005). A conflict between a treating physician’s opinions and his treatment notes

can constitute a “specific and legitimate reason” for rejecting the physician’s

opinions. Ford, 950 F.3d at 1154; see also Bayliss, 427 F.3d at 1216.


                                           2
      In denying Duval’s application for benefits, the ALJ provided “specific and

legitimate reasons,” supported by substantial evidence, for giving little weight to

Dr. Tarasenko’s opinion as stated in his June 2015 medical source statement. First,

Dr. Tarasenko’s medical diagnosis of “[r]ight shoulder impingement syndrome

with adhesions” was inconsistent with his treatment notes, which showed “[n]o

evidence of impingement or rotator cuff pathology.” Second, Dr. Tarasenko’s

opinion that Duval experienced chronic pain and that it “interfere[d]” with her

ability to concentrate and complete tasks was inconsistent with Dr. Tarasenko’s

treatment notes, which twice stated that Duval’s pain did not interfere with her

“concentration.”

      Third, Dr. Tarasenko’s opinion regarding Duval’s physical limitations was

inconsistent with his treatment notes regarding Duval’s “activities of daily living.”

As reflected in the record, although Dr. Tarasenko opined that Duval cannot

“grocery shop,” “prepare simple meals,” or “pick up small objects” independently,

his treatment notes reported that she can cook, drive, feed herself, and dress

herself. Dr. Tarasenko further opined that Duval cannot “reach[], grasp[], pull[] or

push[] objects associated with maintaining personal hygiene.” By contrast, Dr.

Tarasenko’s treatment notes stated that Duval can bathe and dress herself.

      By identifying the above inconsistencies, the ALJ provided specific and

legitimate reasons for discrediting Dr. Tarasenko’s opinions and that determination


                                          3
was supported by substantial evidence. Ford, 950 F.3d at 1153–54. Because

Duval does not challenge any other aspect of the ALJ’s decision and fails to

identify any legal error, there is no basis to disturb the ALJ’s decision.

      AFFIRMED.




                                           4